                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,                      No. 19-04031-01-CR-C-BCW

                              Plaintiff,        COUNT 1
                                                18 U.S.C. § 844(f)(1)
        v.                                      NLT 5 Years Imprisonment
                                                NMT 20 Years Imprisonment
 WESLEY BRIAN KASTER,                           NMT $250,000 Fine
 [DOB: 01/27/1977]                              NMT 3 Years Supervised Release
                                                Class C Felony
                              Defendants.
                                                COUNT 2
                                                18 U.S.C. § 248(a)(3)
                                                NMT 1 Year Imprisonment
                                                NMT $100,000 Fine
                                                NMT 1 Year Supervised Release
                                                Class A Misdemeanor

                                                Mandatory Restitution
                                                $100 Special Assessment (Count 1)
                                                $25 Special Assessment (Count 2)

                       SUPERSEDING INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

                                         COUNT 1
                (Explosive Materials – Malicious Damage to Federal Property)
                                    18 U.S.C. § 844(f)(1)

       On or about February 10, 2019, within Boone County, in the Western District of Missouri,

and elsewhere, the defendant, WESLEY BRIAN KASTER, maliciously damaged and destroyed

and attempted to damage and attempted to destroy a building, 711 North Providence Road,

Columbia, Missouri, in whole and in part owned, possessed by, or leased to Planned Parenthood

Great Plains, the Columbia Health Center, an organization receiving Federal financial assistance

by means of fire and explosive materials, in violation of Title 18, United States Code, Section

844(f)(1).




         Case 2:19-cr-04031-BCW Document 25 Filed 11/21/19 Page 1 of 2
                                        COUNT 2
                           (Freedom of Access to Clinic Entrances)
                                   18 U.S.C. § 248(a)(3)

       On or about February 10, 2019, within Boone County, in the Western District of Missouri,

and elsewhere, the defendant, WESLEY BRIAN KASTER, intentionally attempted to damage

the property of a facility, that is, 711 North Providence Road, Columbia, Missouri, in whole and

in part owned, possessed by, or leased to Planned Parenthood Great Plains, the Columbia Health

Center, because such facility provided reproductive health services, in violation of 18 U.S.C.

§ 248(a)(3) and (b)(1).

                                            Timothy A. Garrison
                                            United States Attorney

                                    By      s/ Michael S. Oliver

                                            MICHAEL S. OLIVER
                                            Assistant United States Attorney
                                            Missouri Bar No. 41832

Dated: 11/12/2019




                                               2

         Case 2:19-cr-04031-BCW Document 25 Filed 11/21/19 Page 2 of 2
